Citation Nr: 0300980	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-50 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for bipolar disorder (previously 
claimed as paranoia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1987.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 letter from the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which informed the 
veteran that new and material evidence adequate to reopen 
the claim of service connection for a psychiatric disorder 
had not been submitted.

In April 1998, the Board remanded the veteran's claim to 
reopen in order to obtain service personnel records and 
private treatment records as well as a VA examination.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of 
whether the veteran's claim for service connection has 
been reopened has been obtained and examined, and all due 
process concerns as to the development of the claim have 
been addressed.

2.  A March 1988 rating decision denied service connection 
for paranoia.

3.  The veteran was notified of that determination by a 
letter dated in April 1988; he did not file a timely 
appeal.

4.  The evidence received since the March 1988 rating 
decision, when viewed with all the evidence, is cumulative 
in nature, does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.



CONCLUSION OF LAW

1.  New and material evidence has not been received to 
reopen the claim for service connection for residuals of 
bipolar disorder.  38 U.S.C.A. §§ 1110, 1131, 5108, 
5121(a), 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104, 3.156, 3.303, 20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence of Residuals of Bipolar 
Disorder
 
The veteran argues that the evidence presented in support 
of reopening his claim of service connection for residuals 
of bipolar disorder is not only new and material, but it 
is also sufficient to grant service connection for his 
condition when considered in the light of the entire 
record.  He claims that he developed a psychiatric 
disability after sustaining physical and mental abuse 
during military service.

In February 1987, the veteran filed a claim for service 
connection for paranoia and alcohol dependence.  In June 
1987, the RO denied the veteran's claim due to 
insufficient evidence.  In November 1987, the veteran 
filed a claim to reopen his earlier claim of service 
connection for paranoia.  A March 1988 rating decision 
reopened and denied the veteran's claim for service 
connection for paranoia and a personality disorder as a 
constitutional or developmental abnormality, which is not 
a disability under the law concerning VA compensation 
benefits.  A timely appeal was not initiated after the 
veteran was notified of that decision in April 1988.   

The evidence considered by the RO for the March 1988 
rating decision included service medical records, which 
indicated that the veteran had related a long history of 
significant prior psychiatric treatment which pre-existed 
military service.  The Medical Review Board report, 
received in September 1987, diagnosed the veteran with 
paranoia and determined that his condition had existed 
prior to service and was not incurred or aggravated by his 
period of active duty.  A January 1998 VA Compensation and 
Pension examination report stated that the veteran had a 
personality disorder, paranoid and schizotypo.

The veteran attempted to reopen his claim for service 
connection in February 1996.  His claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed.Cir. 1996).  Under VAOPGCPREC 5-92 (O.G.C. 
Prec. 5-92), the Board has the authority to determine on a 
de novo basis whether a claim had been properly reopened.  
The Board will determine whether new and material evidence 
has been received with respect to this claim. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001).  Section 3.156(a) 
was amended, effective August 29, 2001, for the purpose of 
redefining what constitutes new and material evidence to 
reopen a final decision.  See 66 Fed. Reg. 45,628 (2001).  
These changes are prospective, however, and only apply to 
claims filed on or after August 29, 2001.  Therefore, 
these changes do not apply to the present case.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under 
consideration".  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Basically, the Board is examining whether the 
newly presently is probative of the issue at hand.  See 
Wray v. Brown, 7 Vet. App. 488, 492 (1995).  Material 
evidence is evidence that is probative or tends to prove, 
or actually proves an issue.  See Timberlake v. Gober, 14 
Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. 
App. at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  

The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 153 
F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  The Federal Circuit held that new evidence is 
material as long as it is neither cumulative nor redundant 
and it is important enough that it would be unfair for the 
VA not to consider it when deciding the merits of the 
claim.  New evidence that "merely contribute[d] to a more 
complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability" could also 
be considered material even "where it will not eventually 
convince the Board to alter its rating decision."  See 
Hodge v. West, supra.  

If all three tests are satisfied, the veteran's claim must 
be reopened. 

Records submitted after the March 1988 rating decision 
include service personnel records, VA examination reports, 
private treatment records from numerous care providers, 
Social Security Administration disability records, lay 
statements, a videoconference hearing transcript, and 
statements from the veteran concerning his disability.  

Records submitted after the last final rating decision in 
March 1988 are considered new.  All of this evidence is 
new, as it was not previously of record.  However, it is 
not considered material because it is cumulative and 
provides no probative evidence that would associate an 
acquired psychiatric disability with the veteran's active 
service.  Service personnel records from October 1985 to 
January 1987 show that the veteran was honorably 
discharged from active service due to the findings of the 
Medical Review Board.  The additional personnel records do 
not indicate any information about the veteran's medical 
condition before or during military service.  Two November 
1998 VA examination reports diagnose the veteran with 
bipolar disorder and paranoid personality but do not 
provide an opinion as to when the veteran's disability was 
manifested.  VA examination reports from July and August 
1999 both state that the veteran had significant 
psychiatric history prior to military entering service.  
Social Security records contain multiple treatment records 
from private physicians, a psychological evaluation, and a 
statement from the veteran's father.  The records note 
that the veteran currently suffers from a psychiatric 
disability which began before he entered service.  The 
hearing transcript and lay statements also did not provide 
any evidence that indicates that the veteran's bipolar 
disorder was incurred in or aggravated by his active 
military service.      

Finally, additional evidence was submitted in the form of 
the private treatment records from Lifestream Behavioral 
Center, Dr. Rao, Dr. Gimeno, Dr. Stefopoulos, and Dr. 
Rodriguez.  This evidence does show continuing treatment 
for the veteran's psychiatric disability after separation 
but it not considered material because it does not show 
that his disability was incurred in or aggravated by 
military service.  Additional records from Nassau County 
Medical Center dated in July 1984 show treatment for 
alcohol abuse and describe a past history, which included 
reports of nervousness and prescribed medication.  These 
records further confirmed that the veteran's psychiatric 
disability pre-existed his enlistment in active service.  

After reviewing the record, the Board concludes that the 
evidence submitted after the last prior final decision in 
March 1988 is new but not material.  This evidence is new 
in the sense that the file did not contain these documents 
until after the March 1988 rating decision.  However, the 
new evidence does not present any new information.  The 
information contained in the newly submitted evidence was 
essentially already known.  The evidence, which shows that 
the veteran sought treatment for a current and continuous 
psychiatric disability after separation from service and 
that his disability had its onset prior to military 
service, is cumulative in nature.  No new and material 
evidence has been received to reopen the veteran's claim 
for service connection for residuals of bipolar disorder.   


II.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.

A revised standard for adjudicating new and material 
evidence claims is not applicable to the claim on appeal.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the effective date 
for the revised provisions of 38 C.F.R. § 3.156(a) only 
applies to claims received on or after August 29, 2001).  
The veteran's claim, to reopen his service connection 
claim for residuals of bipolar disorder, was received 
prior to that date.  To the extent that VCAA does apply to 
the question of whether the claim has been reopened, there 
has been compliance.

The RO advised the veteran of the applicable laws and of 
the evidence necessary to reopen his claim in a 
Supplemental Statement of the Case issued in January 2001.  
The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The record still does 
not contain new and material evidence needed to reopen the 
veteran's claim for service connection for residuals of 
bipolar disorder.  The Board finds that VA's duty to 
assist the claimant under applicable provisions has been 
satisfied.

ORDER

New and material evidence was not received to reopen the 
claim of entitlement to service connection for bipolar 
disorder (previously claimed as paranoia).



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

